262 S.W.3d 261 (2008)
Michael J. TEDDER, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 90643.
Missouri Court of Appeals, Eastern District, Division One.
August 26, 2008.
Mark Allen Grothoff, Office of the Missouri Public Defender, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Roger W. Johnson, Assistant Attorney General, Jefferson City, MO, for respondent.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Michael Tedder (Movant) appeals from the motion court's denial of his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. This Court affirmed Movant's conviction, following a jury trial, for first degree sodomy, in Movant's direct appeal. State v. Tedder, 219 S.W.3d 788 (Mo.App. E.D.2007). We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).